Financial Advisory Service Agreement

By and Between CAM Group, Inc. and China International Capital Corporation
Limited

 

The Financial Advisory Service Agreement (“the Agreement”) was made and signed
by and between CAM Group, Inc. (“The Company” or CAMG”) and China International
Capital Corporation Limited (“CICC”) on November 9, 2012.

 

Entrusted Party: CAM Group, Inc.

Domicile: 151 Jixing Building, Shengli Avenue North, Shijiazhuang, Hebei
Province, P.R.China

Legal Representative: Weiheng Cai

 

Entrustee Party: China International Capital Corporation Limited

Domicile: China World Office 2 - Men No. 1 Jian Guo Wai Avenue, Beijing, the
People's Republic of China

Legal Representative: Jiange Li

 

WHEREAS,

1.      CAM Group, Inc. or its subordinate companies (hereinafter referred to
“CAMG”)

2.      CAM Group is now intended to introduce private investors. It will go
through restructuring, issue A-shares in the domestic market and go public.
(hereinafter referred to “the Project” or “this Project”)

3.      China International Capital Corporation Limited (“CICC”) is a leading
investment bank in P. R. China.

4.      The Company has officially engaged CICC as its sole financial advisor of
this Project. CICC will assist and participate in the Company’s potential
private financing and provide services of counseling and analysis. CICC has
accepted the aforesaid entrustment (“the Entrustment”)

Both Parties herein have reached the Agreement through friendly consultation.
Details are as follows:

 

I. Contents

1. Private Financing

w   To organize, assist and complete due diligence of the Company;

w   To provide strategy and financial analysis for the Company;

w   To assist the Company to formulate the private financing scheme;

w   To assist the Company to formulate the future developing strategy and the
use of proceeds;

w   To assist the valuation of the Company and price determination for private
placement;

w   To prepare memorandum and other related documents for private placement;

w   To assist the Company to find appropriate private investors and proceed
promotion;

w   To prepare road show report on private financing;

w   To assist the Company in communicating with the private investors;

w   To assist the Company in acquiring necessary governmental approval;

w   To assist the Company in completing private financing.

 

II. Conditions of Entrustment and Service Charge

1. By complying with all applicable regulations and laws, the Company shall
assist and cooperate with CICC to complete the abovementioned work and provide
the whole package of information, materials and documents required by CICC and
relevant to the Project. It shall ensure the authenticity, accuracy and
integrity of these information, materials and documents.

 

2. Service charge

(1) Financial advisory service charge: 【3%】 of the total fund raised. It shall
be paid by the Company to CICC within five (5) working days since the
contribution of any one of private investors is credited into the bank account
of the Company or one of its shareholders. Other additional service charge shall
be charged as a separate item and be subject to the relevant standard of service
charge.

(2) Bonus: upon the completion of this Project, bonus shall be given in
consideration of CICC’s performance.

 

3. In the case that the Company considered to go through restructuring and go
public, it was promised that, since the day of the listing after restructuring,
the holding shareholders and the relevant parties (eg. the related parties,
spouses, children and parents) would choose CICC to be the stockbroker in the
secondary market and their holding shares would be deposited in and authorized
to trade via CICC within three (3) years after the lock-up period. In addition,
the Entrusted Party would actively assist other shareholders in selecting CICC
to be their stockbroker in the secondary market.

 

4. In case of the future capital operation in either domestic or international
capital market of the Entrusted Party, including but not limited to offering,
fundraising, merger & acquisition and restructuring, under the same conditions,
the Company should do its best to ensure the priority of CICC to be the provider
of investment banking services as sponsor, lead underwriter, book runner and
financial consultant.

 

5. Both parties herein shall bear its own taxes and fees arising from signing
and executing this Agreement according to the relevant regulations and laws of
the P.R. China.

 

III. Confidentiality and Indemnification & Warranty

1. Without the prior written consent by CICC, any advices or opinions provided
for the Entrusted Party shall NOT be publicly disclosed, quoted and used or
disclosed to any third party. The Entrusted Party hereby agreed to keep all
information of this Agreement confidential, and approved not to declare or
disclose any details of this Agreement to the public unless by obtaining the
prior consent of another party. CICC hereby agreed NOT to publicize CICC’s
involvement in any relevant transactions of this Agreement in any financial or
other magazines, unless it was approved by another party in prior. However, the
abovesaid duty of confidentiality is not applicable to the case of disclosure to
its (legal, audit, tax and other) consultant. The Entrusted Party and CICC would
separately sign a confidentiality agreement to state more details of each
party’s responsibilities; in the event of any discrepancy between this Agreement
and the confidentiality agreement, this Agreement shall prevail.

 

2. According to this Agreement, CICC shall be the sole independent contractor.
According to the market practices, the Entrusted Party agreed to reimburse CICC
and its affiliated companies, its respective directors, officials, staff, agency
and its employees (all entities and persons are referred to “the Indemnitees”)
and ensure them to be free from any losses, claims, damages or responsibilities
arising from the Entrustment or the relevant activities of this Agreement. In
the case that any of the Indemnitees face any claims, disputes, arbitration,
investigation or other legal procedure (hereinafter referred to “legal
procedures”), the Entrusted Party agreed to reimburse them all the charges
(including attorney fees and cost for judicial proceeding or that of
arbitration) and losses incurred. But if such losses, claims, damages,
responsibilities and the relevant legal procedures are caused by gross
negligence, an intentional act or mala fides of the Indemnitees according to the
final judgment or ruling, the Entrusted Party shall NOT hold such liabilities of
indemnity.

 

IV. Termination

1. The services of this Agreement shall be terminated under any of the following
circumstances:

(1) Upon the consensus of both parties through consultation; or

(2) On the conditions that there are significant changes of the relevant laws,
regulations and policies, or those of state of operation, or any force majeure
that have posed substantial unfavorable influence on the execution of this
Agreement and make it impossible to fulfill or to continue to perform, one party
shall notify another to terminate the Agreement.

 

2. The Entrusted Party or CICC would NOT continue undertaking any
responsibilities or obligations upon the termination of this Agreement, except
for the following conditions: for remuneration and charges incurred that shall
be paid to CICC upon the date of termination, if the Company has substantially
accepted or used the efforts made by CICC and its affiliated companies, CICC and
its affiliated companies shall reserve the right to charge for these efforts. In
addition, confidentiality and indemnification & warranty would stay valid in
case of any termination.

 

V. Miscellaneous

1. China International Capital Corporation Limited and its affiliated companies
(“CICC”) is a global financial services company that is a leader in providing
comprehensive financial services including investment, securities, investment
banking, specifically including private investment, securities underwriting,
securities sales and trading, securities brokerage activities, foreign exchange
transaction, trading of derivative financial products and commodities, and
providing financial services in asset management, financing and financial
advisor. In general business, CICC that may be self-employed at any time or on
behalf of its clients may be involved in the debt securities or equity
securities or senior debt of this Project, any currency or commodity that may be
involved in this Project, or any related derivatives hold in long or short
position, or conduct sale or other transaction. Furthermore, CICC and its
affiliate companies may provide brokerage services involved in this Project. The
Company herein confirmed and agreed that, in accordance with any regulations or
requirements of the law or Regulatory Authority, or the duty of confidentiality
of others involved in CICC, CICC will NOT disclose to the company any above
transaction information and services ( or such disclosure may be
irregularities).

 

2. Amendments to this Agreement and other agreements contemplated herein may be
made only by a written agreement signed by duly authorized representatives of
both Parties.

 

3. This Agreement shall be governed and construed in accordance with the laws
and regulations of the People’s Republic of China (“the Laws”). CICC and the
Company agreed that, any disputes arising from, out of or in connection with
this Agreement shall be settled through friendly consultations between both
Parties. If the dispute cannot be settled through consultations, the dispute
shall be submitted to commercial arbitration in Beijing in accordance with
UNCITRAL rules as amended. The arbitral award shall be final and binding upon
both Parties.

4. IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date written and sealed by their duly authorized
representatives. This Agreement is signed in quadruplicate. Each party holds
two. Each copy has the same legal effect.

 

[End of the text]

 
 

 

[Signature Page]

 

The Entrusted Party: CAM Group, Inc.

Name: Cai Weiheng

Signature: /s/ Weiheng Cai

Title: President

 

 

 

 

The Entrustee Party: China International Capital Corporation Limited

Name:

Signature:

Title: Legal Representative

 

 

 



